DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan (8038408) in view of Cosi (20150337664) and Spangler (20160222790).
Regarding claim 1
	McMillan discloses a vane (26 Fig 2) for a gas turbine engine (Fig 1), the vane comprising a three-dimensional weave of composite material (vane 26 comprises a three-dimensional arrangement of woven reinforcing fibers and matrix material, Col 5 ll. 12-15, i.e. composite material), wherein the vane is hollow to define a hollow core (hollow core comprising a plurality of cavities 56, Col 5 ll. 17), and wherein the vane has a maximum thickness (T) (cross-section of vane 26 shown with maximum thickness T annotated in Fig 2), and a maximum wall thickness between an inner surface (inner surface at cavity 56) and an outer surface (outer surface 50 of vane 26) in a direction normal to the outer surface (WT) (wall thickness Wt annotated in Fig 2).

    PNG
    media_image1.png
    440
    1105
    media_image1.png
    Greyscale



McMillan is silent on wherein WT <0.1T.
	However, Spangler teaches a vane (10A Fig 4A) having a hollow core (hollow core 58B, 54B), the vane having an outer wall (20) with a reduced wall thickness of less than 0.457 mm (Col 5 ll. 50-53). This is due to the advancement of additive manufacturing which allows walls to be made thinner thus providing comparative weight reduction (Col 5 ll. 45-48).	
Additionally, Cosi teaches a vane (50 Fig 5C) being a hollow (airfoil internal cavity not show in in Fig 5, but similar to the internal cavity 24 in Fig 2, Para 0056), the vane has a maximum thickness of 10 mm and a wall thickness of less than 1 mm (Para 0057), this indicates that the wall thickness is less than 0.1 of the maximum thickness.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to reduce the wall thickness with respect to the maximum thickness of the vane in McMillan, to achieve the range of WT <0.1T, as suggested and taught by Cosi, because Spangler teaches that it is desirable to form thinner wall in order to further reduce weight of the blade (Spangler, Col 5 ll. 45-48), and it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2
	McMillan in view of Cosi and Spangler discloses the vane as claimed in claim 1.
McMillan further discloses wherein the three-dimensional weave comprises:
warp fibres (fibers 58A extend longitudinally of the vane 26 from root 36 to tip 48, Figs 2, 4 and Col 5 ll. 23-25, construed to be the warp fibers) which extend along a direction which is within 5 degrees of a spanwise direction of the vane (the spanwise direction is construed to be 
weft fibres (fibers 58B, construed as the weft fibers, extend over and under warp fibers 58A in Fig 4) which extend along a direction around the hollow core having a circumferential component (plurality of weft fibers 58B extend all around the circumference of cavities/hollow core 56 in order to form the vane 26 in Fig 5), and wherein the ratio of warp to weft fibres is greater than 50:50 (Fig 4 showing a cross sectional area having 7 weft fibers 58B and at least 40 warp fibers 58A, resulting in a ratio of warp to weft fibers of 40:7 which is greater than 50:50).
Regarding claim 3
	McMillan in view of Cosi and Spangler discloses the vane as claimed in claim 1.
McMillan further discloses wherein the hollow core defines a plurality of hollow core regions (cavities 56 Fig 2) which are separated by webbing (webs 54).
Regarding claim 5
	McMillan in view of Cosi and Spangler discloses the vane as claimed in claim 1.
McMillan further discloses wherein a metal rod (hollow rigid members 80 in Fig 5 construed to be a rod, member 80 may comprise a metal such as titanium alloy, Col 8 ll. 66-67) is provided within the hollow core. 
Regarding claim 7
	McMillan in view of Cosi and Spangler discloses the vane as claimed in claim 1.
McMillan further discloses wherein the composite material comprises a carbon fibre reinforcement material (fibers 58 may comprise a carbon fibers, Col 5 ll. 48).
Regarding claim 10

McMillan in view of Cosi and Spangler discloses a plurality of vane as claimed in claim 1.
Regarding claim 14
	McMillan discloses a method of manufacturing a composite vane (Abstract, vane 26 in Fig 2) for a gas turbine engine, the method comprising: 
forming a preform (preform 62 in Fig 7) for the vane comprising a three-dimensional weave of composite material (preform 62 comprises three-dimensional arrangement of woven reinforcing fibers 58, Col 5 ll. 62-65); and 
curing the preform (mould 64 is heated to cure the resin 60 around fibers 58, Col 6 ll. 11-14); 
wherein the preform has a hollow core (mandrels 72 extend into the cavities, i.e. hollow core, of the preform 62 and are removed after the vane is complete, Fig 7 and Col 6 ll. 3-20), and 
wherein the cured vane has a maximum thickness (T) (vane 26 has a maximum thickness T annotated in Fig 2), and a maximum wall thickness between an inner surface (inner surface of cavity 56) and an outer surface (50) in a direction normal to the outer surface (WT) (wall thickness Wt, annotated in Fig 2).

    PNG
    media_image1.png
    440
    1105
    media_image1.png
    Greyscale


However, Spangler teaches a vane (10A Fig 4A) having a hollow core (hollow core 58B, 54B), the vane having an outer wall (20) with a reduced wall thickness of less than 0.457 mm (Col 5 ll. 50-53). This is due to the advancement of additive manufacturing which allows walls to be made thinner thus providing comparative weight reduction (Col 5 ll. 45-48).	
Additionally, Cosi teaches a vane (50 Fig 5C) being a hollow (airfoil internal cavity not show in in Fig 5, but similar to the internal cavity 24 in Fig 2, Para 0056), the vane has a maximum thickness of 10 mm and a wall thickness of less than 1 mm (Para 0057), this indicates that the wall thickness is less than 0.1 of the maximum thickness.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to reduce the wall thickness with respect to the maximum thickness of the vane in McMillan, to achieve the range of WT <0.1T, as suggested and taught by Cosi, because Spangler teaches that it is desirable to form thinner wall in order to further reduce weight of the blade (Spangler, Col 5 ll. 45-48), and it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15
	McMillan in view of Cosi and Spangler discloses the method of manufacturing a composite vane as claimed in claim 14.
McMillan further discloses wherein the preform (62 Fig 7) is formed around a core mandrel (core mandrels 70), and wherein the core mandrel is removed after curing of the preform, so as to form the hollow core (mandrels 72 extend into the cavities, i.e. hollow core, of the preform 62 and are removed after the vane is complete, Fig 7 and Col 6 ll. 3-20).

Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan in view of Cosi and Spangler, as applied to claims 1 and 14 above, and further in view of Merriman (20120100006).
Regarding claim 4
McMillan in view of Cosi and Spangler discloses the vane as claimed in claim 1. 
	McMillan in view of Cosi and Spangler is silent on wherein the vane comprises a damping material within the hollow core.
	However, Merriman teaches to fill cavities within a hollow vane with a visco-elastic material to help dampen the vibration of the blade and improve high cycle fatigue strength of the blade (Para 0025).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to fill a cavity within the hollow core in McMillan as modified by Cosi and Spangler, with a visco-elastic material being a damping material, as suggested and taught by 
Regarding claim 16
McMillan in view of Cosi and Spangler discloses the method of manufacturing a composite vane as claimed in claim 14. 
	McMillan in view of Cosi and Spangler is silent on wherein the vane comprises a damping material within the hollow core.
	However, Merriman teaches to fill cavities within a hollow vane with a visco-elastic material to help dampen the vibration of the blade and improve high cycle fatigue strength of the blade (Para 0025).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to fill a cavity within the hollow core in McMillan as modified by Cosi and Spangler, with a visco-elastic material being a damping material, as suggested and taught by Merriman, to help dampen the vibration of the blade and improve high cycle fatigue strength of the blade (Para 0025).

Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan in view of Cosi and Spangler, as applied to claim 1, and further in view of Jonnalagadda (20190145264).
Regarding claim 6
McMillan in view of Cosi and Spangler discloses the vane as claimed in claim 1. 
	McMillian further discloses the vane/aerofoil can be an outlet guide vane (Col 3 ll. 64-65).	
McMillan in view of Cosi and Spangler is silent on wherein the vane comprises a connector for connection to an oil line to provide oil to the hollow core.
	However, Jonnalagadda teaches an outlet guide vane (52 Fig 6) having a core (54) and a connector (flange 92) for connection to an oil line (inlet manifold 66) to provide oil to the hollow core (54).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to couple an oil line via a connector to the hollow vane in McMillan as modified by Cosi and Spangler, to cool the oil through the hollow vane, as suggested and taught by Jonnalagadda (Para 0001).
Regarding claim 9
	McMillian discloses a vane arrangement for a gas turbine engine (the aerofoil in McMillan can be a fan outlet guide vane, Col 3 ll. 64-65, Fig 1).
	McMillian in view of Cosi, Spangler and Jonnalagadda further discloses an oil line (Jonnalagadda teaches oil channel 47 in Fig 6) configured to convey oil; and 
the vane as claimed in claim 6, wherein the oil line (47) is coupled to the connector (92) to provide oil to the hollow core (54).

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan in view of Cosi and Spangler, as applied to claims 1 and 14 above, and further in view of Dambrine (9617858).
Regarding claim 8
	McMillan in view of Cosi and Spangler discloses the vane as claimed in claim 1.
McMillan further discloses wherein the preform (62 Fig 7) comprises an inner region (bottom region at 38 of vane 26 in Fig 2) and an outer region (tip 48).
McMillan in view of Cosi and Spangler is silent on wherein the preform comprises an inner region and an outer region, wherein at least one weave parameter differs between the inner region and the outer region, wherein the difference is in a weave parameter selected from the group consisting of: 
weave dimensionality, namely two dimensional or three-dimensional; 
three-dimensional weave architecture (such as layer-to-layer weaving, or through thickness angle interlock); 
a length of the fibres 
a ratio of warp to weft fibres; and 
an angle of the warp fibres to a spanwise axis of the vane.
However, Dambrine teaches a woven of composite material for a vane (Abstract, Figs 1-2) wherein the preform (fiber structure 200 in Fig 2) comprises an inner region (inner region on left of 204 towards a root of vane 26, annotated in Fig 2) and an outer region (outer region at 212 at tip of vane), wherein at least one weave parameter differs between the inner region and the outer region, wherein the difference is in a weave parameter being: 
an angle of the warp fibres to a spanwise axis of the vane (warp fibers angled downward in the inner region compared to being angled upward in the outer region along the spanwise direction X, as annotated in Fig 2).

    PNG
    media_image2.png
    548
    1060
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to arrange the angle of the warp fibers in the inner region to be different from the outer region in McMillian as modified by Cosi and Spangler, with respect to a spanwise axis of the vane, as suggested and taught by Dambrine, because all the claimed elements were known in the prior art (different orientations of the warp fibers from the root to the tip of a vane) and one skilled in the art could have combined the elements as claimed by known methods (arrangement of the warp fibers along the spanwise direction) with no change in their respective functions (warp fibers to reinforce the strength of the composite vane), and the combination yielded nothing more than predictable results (a structurally sound composite vane) to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 17
	McMillan in view of Cosi and Spangler discloses the method of manufacturing a composite vane as claimed in claim 14.
McMillan further discloses wherein the preform (62 Fig 7) comprises an inner region (bottom region at 38 of vane 26 in Fig 2) and an outer region (tip 48).
McMillan in view of Cosi and Spangler is silent on wherein the preform comprises an inner region and an outer region, wherein at least one weave parameter differs between the inner region and the outer region, wherein the difference is in a weave parameter selected from the group consisting of: 
weave dimensionality, namely two dimensional or three-dimensional; 
three-dimensional weave architecture (such as layer-to-layer weaving, or through thickness angle interlock); 
a length of the fibres 
a ratio of warp to weft fibres; and 
an angle of the warp fibres to a spanwise axis of the vane.
However, Dambrine teaches a woven of composite material for a vane (Abstract, Figs 1-2) wherein the preform (fiber structure 200 in Fig 2) comprises an inner region (inner region on left of 204 towards a root of vane 26, annotated in Fig 2) and an outer region (outer region at 212 at tip of vane), wherein at least one weave parameter differs between the inner region and the outer region, wherein the difference is in a weave parameter being: 
an angle of the warp fibres to a spanwise axis of the vane (warp fibers angled downward in the inner region compared to being angled upward in the outer region along the spanwise direction X, as annotated in Fig 2).

    PNG
    media_image2.png
    548
    1060
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to arrange the angle of the warp fibers in the inner region to be different from the outer region in McMillian, as modified by Cosi and Spangler, with respect to a spanwise axis of the vane, as suggested and taught by Dambrine, because all the claimed elements were known in the prior art (different orientations of the warp fibers from the root to the tip of a vane) and one skilled in the art could have combined the elements as claimed by known methods (arrangement of the warp fibers along the spanwise direction) with no change in their respective functions (warp fibers to reinforce the strength of the composite vane), and the combination yielded nothing more than predictable results (a structurally sound composite vane) to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claim(s) 1 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van der Merwe (20160146112) in view of McMillan, Cosi, and Spangler.
Regarding claim 1
Van der Merwe discloses a vane for a gas turbine engine (stator vane at inlet of compressor 14 annotated in Fig 1).

    PNG
    media_image3.png
    569
    1024
    media_image3.png
    Greyscale

	Van der Merwe is silent on the vane comprising a three-dimensional weave of composite material, wherein the vane is hollow to define a hollow core, and wherein the vane has a maximum thickness (T), and a maximum wall thickness between an inner surface and an outer surface in a direction normal to the outer surface (WT), wherein WT <0.1T.
However, McMillan teaches a vane (26 Fig 2) for a gas turbine engine (Fig 1), the vane comprising a three-dimensional weave of composite material (vane 26 comprises a three-dimensional arrangement of woven reinforcing fibers and matrix material, Col 5 ll. 12-15, i.e. composite material), wherein the vane is hollow to define a hollow core (cavities 56, Col 5 ll. 17), and wherein the vane has a maximum thickness (T) (cross-section of vane 26 shown with maximum thickness T annotated in Fig 2), and a maximum wall thickness between an inner surface (inner surface at cavity 56) and an outer surface (outer surface 50of vane 26) in a direction normal to the outer surface (WT) (wall thickness Wt annotated in Fig 2).

    PNG
    media_image1.png
    440
    1105
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the vane in Van der Merwe to have a three-dimensional weave of composite material, wherein the vane is hollow to define a hollow core, and wherein the vane has a maximum thickness (T), and a maximum wall thickness between an inner surface and an outer surface in a direction normal to the outer surface (WT), as suggested and taught by McMillan, because a composite blade is known to provide weight reduction (Col 1 ll. 47-50).
Van der Merwe in view of McMillan is silent on wherein WT <0.1T.
However, Spangler teaches a vane (10A Fig 4A) having a hollow core (hollow core 58B, 54B), the vane having an outer wall (20) with a reduced wall thickness of less than 0.457 mm (Col 5 ll. 50-53). This is due to the advancement of additive manufacturing which allows walls to be made thinner thus providing comparative weight reduction (Col 5 ll. 45-48).	
Additionally, Cosi teaches a vane (50 Fig 5C) being a hollow (airfoil internal cavity not show in in Fig 5, but similar to the internal cavity 24 in Fig 2, Para 0056), the vane has a maximum thickness of 10 mm and a wall thickness of less than 1 mm (Para 0057), this indicates that the wall thickness is less than 0.1 of the maximum thickness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to reduce the wall thickness with respect to the maximum thickness of the vane in McMillan, to achieve the range of WT <0.1T, as suggested and taught by Cosi, because Spangler teaches that it is desirable to form thinner wall in order to further reduce weight of the blade (Spangler, Col 5 ll. 45-48), and it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11
Van der Merwe discloses a gas turbine engine (Fig 1) for an aircraft comprising: 
an engine core (13) comprising a turbine (21), a compressor (low pressure compressor section upstream of 14 annotated in Fig 1), and a core shaft (28) connecting the turbine (21) to the compressor; 
a fan (18) located upstream of the engine core (13), the fan comprising a plurality of fan blades (Para 0027); and 
a core inlet (inlet of low pressure compressor upstream of 14 annotated in Fig 1) of the gas turbine engine.

    PNG
    media_image4.png
    569
    1024
    media_image4.png
    Greyscale

Van der Merwe in view of McMillan, Cosi, and Spangler further discloses the core inlet comprising one or more of the vanes as claimed in claim 1 (McMillan teaches the aerofoil can be a compressor vane, Col 3 ll. 64-67).
Regarding claim 12
Van der Merwe in view of McMillan, Cosi, and Spangler discloses the gas turbine engine as claimed in claim 11.
Van der Merwe further discloses the engine core defining 
an annular flow path (flow path into low pressure compressor upstream of 14) for a core gas flow between a core body (core body annotated in Fig 1) and a core fairing (core fairing annotated in Fig 1), 
the engine core comprising the core inlet (inlet of low pressure compressor upstream of 14) between the core body and the core fairing, 
wherein the stator vane ring (the inlet of low pressure compressor upstream of 14 comprises a plurality of stator vane forming a ring, one stator vane is shown and annotated in Fig 

    PNG
    media_image5.png
    569
    1024
    media_image5.png
    Greyscale

Regarding claim 13
Van der Merwe in view of McMillan, Cosi, and Spangler discloses the gas turbine engine as claimed in claim 12.
Van der Merwe further discloses: 
a gearbox (gearbox 30, Fig 1 and Para 0034) that receives an input from the core shaft (28); 
wherein the gearbox receives input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (input speed of shaft 28 is of a higher speed than the output to the fan 18 by way of speed reduction through the epicyclic gearbox 30, Para 0034); 
.

    PNG
    media_image6.png
    569
    1024
    media_image6.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schetzel (20160312626) discloses a vane with warp and weft fibers
Godichon (10408060) teaches a hollow vane with cavities separated by webs
Liang (20070128031) teaches hollow vane with a plurality of webs
Murooka (10094224) teaches composite material having layers
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741